HOLMES, Judge.
This is a divorce case.
After an ore tenus hearing the trial court divorced the parties, required the husband to pay $500 per month as child support for two minor children, ages sixteen and twelve, and further required the husband to pay $100 per month to the wife as periodic alimony.
The husband appeals and we affirm.
The husband contends on appeal that the amounts of child support and periodic alimony were an abuse of the trial court’s discretion.
It is well established that all the matters of which the husband complains are within the sound discretion of the trial court, and its judgment regarding these matters will not be reversed, absent a showing that it has abused that discretion. Lucero v. Lucero, 485 So.2d 347 (Ala.Civ.App.1986).
Moreover, in a divorce case in which the evidence is presented to the trial court ore tenus, the judgment of the trial court is presumed to be correct and will not be set aside by this court unless it is plainly and palpably wrong or unjust. Lucero, 485 So.2d 347.
This court pretermits a detailed summary of the evidence. Reciting facts would add little or nothing to the law represented by the vast number of cases on the same legal subjects.
Suffice it to say that, considering the husband’s ability to earn, the needs of the children, and the length of the marriage, we cannot conclude that the awards of support were an abuse of discretion requiring reversal.
The wife has requested an attorney’s fee for representation on appeal, and a fee of $500 is awarded.
The wife has also requested sanctions pursuant to Rule 38, Alabama Rules of Appellate Procedure. This request is denied.
This case is due to be affirmed.
AFFIRMED.
BRADLEY, P.J., and INGRAM, J., concur.